Citation Nr: 1540219	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  09-22 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychological disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel





INTRODUCTION

The Veteran had active duty service from December 1969 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Chicago, Illinois.   

In September 2012, the Board remanded the appeal for additional development.  


FINDINGS OF FACT

1.  The May 2013 VA examination report indicates that the examiner found the Veteran generally credible in her reports of in-service stressors, including personal assault. 

2.  The Veteran's currently diagnosed PTSD and depression is attributable to in-service personal assault and sexual harassment stressors.  


CONCLUSION OF LAW

The service connection criteria for an acquired psychiatric disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (2014).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.

Service treatment records (STRs) do not show any psychiatric complaints or treatment during service.  Personnel records do not show any reports of occupational problems.  They confirm that the Veteran worked in various administrative type positions.  In relevant part, they also confirm that she was stationed at Scott Air Base in Illinois until January 1975.  In January 1975, she was assigned to Kwang Ju Air Base in Korea and then in August 1975 she was transferred to Clark Air Base in the Philippines.  She returned to Scott Air Base in January 1976 for the remainder of service.  

In January 2008, the Veteran had a consultation with a Social Worker.  She had seen a brochure about military sexual trauma (MST) and was interested in counseling.  She cited instances of sexual harassment in service from co-workers, individuals breaking into a showering area and attempted sexual assaults, including one by a Lieutenant Colonel (Lt. Col.).  She endorsed anxiety, panic, irritability and sleep disturbances.  Quantitative test responses suggested severe depression and possible PTSD.  

May 2008 VA psychiatry clinic records reflect that the Veteran reported MST stressors and current symptoms similar to those provided in January 2008.  The examiner diagnosed PTSD, mood disorder, to include rule out bipolar disorder, and rule out exacerbation of mood symptoms due to hypothyroidism.  Similar assessments were given in March and April 2009.  Notably, the Veteran believed one of the reasons she did not report MST was an incident prior to military service where her mother compelled her to remain quiet.      

July 2008 VA psychiatry clinic records reflect that the Veteran had been diagnosed with PTSD and major depressive disorder.

In November 2008, the Veteran reported her military stressors.  She reported being harassed by male co-worker during her first period of service at Scott Air Base.  In March 1974, she was transferred to another office and worked under a lieutenant colonel, who verbally harassed her from the beginning of her assignment.  It escalated to an incident where he coerced her to accompany him to his residence and then assaulted her.  She was greatly distressed over the incident, but decided not to report it due to a lack of evidence.  However, other officers questioned her about whether she had been physically abused by the lieutenant colonel.  A day later, she was called into the lieutenant colonel's office and he threatened her with a bad reassignment.  She later learned that he was forced into an early retirement.  In December 1974, she reported being transferred to a Kwang Ju, a remote South Korean Air Base.  She was again harassed upon her arrival as one of the few females assigned to the base.  She reported that males had broken into the female barracks shower.  She chased them, but could not catch them.  She reported the incident to the military police and believed one of the men was apprehended.  She was greatly upset about the incident.  She kept to herself and refocused her attention on work to cope.     

Similar assessments were given in March and April 2009 to those recorded in 2008 VA treatment records.  Notably, the Veteran believed one of the reasons she did not report MST was an incident prior to military service where her mother compelled her to remain quiet.      

In May 2013, the Veteran was afforded a VA examination with review of the claims folder.  The examiner diagnosed PTSD and depressive disorder.  The Veteran related her harassment and MST stressor narratives in detail.  They were substantially similar to those given in 2008.  The Veteran's post service and medical histories were also discussed in detail.  The examiner explained how the Veteran's symptoms fit into each PTSD criterion.  In her comments, she implied that the Veteran was credible in recounting her stressors.  She believed PTSD and depression were attributable to MST and had been exacerbated by post-service stressors.  

In this case, the Board finds the May 2013 VA examination report persuasive corroborating evidence of a MST stressor to support a nexus for PTSD and evidence of in-service events to support a nexus for depression.  38 C.F.R. §§ 3.102, 3.303, 3.304(f)(5).  The May 2013 VA examiner is qualified as a psychologist.  She conducted a longitudinal review of the record and clinical interview.  Her comments indicate that the Veteran was generally credible in reporting harassment and MST during service and her symptoms.  She attributed the Veteran's currently diagnosed PTSD and depression to these stressors.  Although service department records do not include any corroborating evidence, the details and circumstances of the reported stressors do not otherwise conflict with the Veteran's reports about where and when the stressors took place.  Her reports are not otherwise implausible.  For these reasons, the current record meets the basic requirements for service connection for an acquired psychiatric disorder, to include PTSD and depression.  Id.  The appeal is granted.  
 

ORDER

Service connection for a psychiatric disability, to include PTSD and depression, is granted.



____________________________________________
S. Bush
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


